      Case 5:20-cv-00158-DCB-MTP Document 52 Filed 09/15/21 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 WESTERN DIVISION
LOUIS GONZALEZ                                                           PLAINTIFF
also known as CARLOS RAMOS SANCHEZ


V.                                  CIVIL ACTION NO. 5:20-CV-158-DCB-MTP

SHAWN R. GILLIS, et al.                                               DEFENDANTS


                                         ORDER
          This    matter   is   before    the    Court   on   Louis      Gonzalez’s

(“Plaintiff”) Objections [ECF No. 50] to Magistrate Judge Michael

T. Parker’s Report and Recommendation (“R&R”) [ECF No. 49]. The

Court will consider the objections and finds as follows:

          Plaintiff filed this pro se civil action pursuant to 42 U.S.C.

§ 1983 alleging the violation of his constitutional rights during

his incarceration at Adams County Detention Center (“ACDC”). See

[ECF No. 1]. Plaintiff amended his Complaint on January 11, 2021.

See [ECF No. 34]. Plaintiff is an alien in the custody of ICE.

[ECF No. 49] at 1; [ECF No. 34] at 2. On May 3, 2021, Plaintiff

was transferred to the Etowah County Detention Center in Gadsden,

Alabama. See [ECF No. 49].

          When a party objects to a R&R, this Court is required to “make

a    de    novo   determination    of    those   portions     of   the   report   or

specified proposed findings or recommendations to which objection

                                          1
    Case 5:20-cv-00158-DCB-MTP Document 52 Filed 09/15/21 Page 2 of 7



is made.” 28 U.S.C. § 636(b)(1); see also Longmire v. Guste, 921

F.2d 620, 623 (5th Cir. 1991). “Parties filing objections must

specifically     identify   those   findings   objected   to.   Frivolous,

conclusive or general objections need not be considered by the

district court.” Allen v. Outlaw, No. 5:14-cv-60-DCB-MTP, 2015 WL

4759268, at *2 (S.D. Miss. Aug. 12, 2015). Moreover, “no factual

objection is raised when a petitioner merely reurges arguments

contained in the original petition.” Hinton v. Pike County, No.

18-60817, 2018 WL 3142942, at *1 (S.D. Miss. June 27, 2018). A de

novo review means that this Court will “examine the entire record

and will make an independent assessment of the law.” Lambert v.

Denmark, No. 2:12-cv-74-KS-MTP, 2013 WL 786356, at *1 (S.D. Miss.

Mar. 1, 2013). In conducting such a review, the Court is not

“required   to   reiterate   the    findings   and   conclusions   of   the

magistrate judge.” Koetting v. Thompson, 995 F.2d 37, 40 (5th Cir.

1993).


                        Injunctive Relief Claim

     In his Objection to the R&R, Plaintiff disputes Judge Parker’s

finding that Plaintiff’s request for injunctive relief is moot.

[ECF No. 50] at 1. Plaintiff argues that while he is no longer

located at the ACDC, his claim is not moot because the injunctive

relief would benefit other Hispanic prisoners at the ACDC. Id. For

a claim of injunctive relief to remain viable, Plaintiff must


                                     2
    Case 5:20-cv-00158-DCB-MTP Document 52 Filed 09/15/21 Page 3 of 7



establish a “demonstrated probability” or “reasonable expectation”

that he will be transferred back to the ACDC. See Oliver v. Scott,

276 F.3d 736, 741 (5th Cir. 2002); see also Herman v. Holiday, 238

F.3d 660, 665 (5th Cir. 2001) (finding that “any suggestion for

relief based on the possibility of transfer back . . . is too

speculative to warrant relief.”) There is nothing in the record

that suggests that Plaintiff may be transferred back to the ACDC.

Therefore, Plaintiff’s objection with respect to injunctive relief

is overruled.

                             § 1983 Claim

     Plaintiff further objects to the R&R regarding his § 1983

claim. [ECF No. 50] at 2. Plaintiff objects to Judge Parker’s

conclusion that a private management corporation may not be sued

under § 1983. Id. Plaintiff specifically cites Doe v. United

States, 831 F.3d 309 and Alvarez v. Geo Group, Inc., No. SA-09-

CV-0299, 2010 WL 743752 (W.D. Tex. Mar. 1, 2010). [ECF No. 50] at

2. Plaintiff claims that he can sue the ACDC and its employees in

their individual capacities. Id. The cases cited by Plaintiff

permit a plaintiff to sue private corporations under a § 1983 claim

if those private companies or their employees are working as state

actors. See Doe, 831 F.3d at 314 (If the defendant “[is a] private

actor[], the challenged ‘conduct allegedly causing the deprivation

of a federal right’ must be ‘fairly attributable to the State’. .

.”). The court in Alverez, WL 743752 cites Corr. Sers. Corp. v.
                                   3
    Case 5:20-cv-00158-DCB-MTP Document 52 Filed 09/15/21 Page 4 of 7



Malesko, 534 U.S. 61 (2001). In Malesko, the defendant was confined

at a facility run by a prison management company under contract

with the federal government. Id. In Alvarez, however, the defendant

in question confined federal prisoners under contract with a county

of the State and not the federal government. 2010 WL 743752. ACDC

is under contract to house prisoners and detainees with the federal

government not the county. Therefore, Plaintiff’s objection to the

R&R with respect to his § 1983 claim is overruled.

                               Bivens Claim

     Plaintiff next objects to the R&R’s conclusions concerning

his Bivens claim. [ECF No. 50] at 6. Plaintiff contends that he

has a valid Bivens claim because he is suing the guards at the

ACDC, as opposed to the ACDC itself. [ECF No. 50] at 6. A Bivens

claim   is   a   lawsuit   brought   to   redress   a   federal   official’s

violation of a constitutional right. See Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). The

R&R found that Plaintiff had failed to state a valid Bivens claim

because the Supreme Court has not recognized a cause of action

under Bivens against employees of a privately owned prison. [ECF

No. 49] at 5. Plaintiff’s objection is merely an argument that

Judge Parker failed to understand the nature of Plaintiff’s claim,

which is incorrect. [ECF No. 50] at 9. The R&R correctly concludes

that Plaintiff has failed to state a claim under Bivens and

Plaintiff’s objections to this aspect of the R&R are overruled.
                                      4
    Case 5:20-cv-00158-DCB-MTP Document 52 Filed 09/15/21 Page 5 of 7



                              Conspiracy Claim

     Plaintiff   claims   that   Magistrate   Judge   Parker   failed   to

consider particular facts with regard to his conspiracy claim.

[ECF No. 50] at 9–10. The R&R concluded that Plaintiff had failed

to satisfy the pleading requirements of a race-based conspiracy.

[ECF No. 49] at 7. Plaintiff provides no other particularized or

specific objection to the R&R’s conclusion, and instead merely

repeats the factual circumstances that he argues support his claim

for a race-based conspiracy. [ECF No. 50] at 10—11.              The R&R

correctly found Plaintiff’s assertion with respect to an alleged

conspiracy to be conclusory and devoid of evidentiary support.

[ECF No. 49] at 9—10. Accordingly, Plaintiff’s objection with

respect to this portion of the R&R is overruled.

       Intentional Infliction of Emotional Distress Claim

     Plaintiff claims that the R&R incorrectly concluded that

Plaintiff failed to state a claim for intentional infliction of

emotional distress. [ECF No. 50] at 12. After reviewing Plaintiff’s

amended Complaint, the R&R concluded that the facts alleged by

Plaintiff were insufficient as a matter of law to state a claim

for intentional infliction of emotional distress because they do

not rise to the level of evoking “outrage or revulsion in civilized

society.” [ECF No. 49] at 9.      Plaintiff’s objection to the R&R’s

conclusions consists solely of restating facts and contains no

specific or particularized objections to Magistrate Judge Parker’s

                                   5
    Case 5:20-cv-00158-DCB-MTP Document 52 Filed 09/15/21 Page 6 of 7



R&R other than to argue the R&R was wrong. As such, Plaintiff’s

objections with respect to this aspect of the R&R are overruled.

     As a final note, in his Objections to the R&R’s conclusions

regarding his § 1983 claim, Plaintiff accuses Magistrate Judge

Parker   of   lying,   “immorally”   changing   facts,   and   baselessly

challenges the qualifications and capabilities of Magistrate Judge

Parker. [ECF No. 50] at 4—5. This is a warning to Plaintiff that

this behavior will not be tolerated, and further conduct of this

nature may result in sanctions. See Stearman v. Comm’r, 436 F.3d

533 (5th Cir. 2006) (upholding sanctions for $12,500 on a pro se

plaintiff for refusing to comply with a court’s order and insulting

the judge). Plaintiff has the right to challenge the conditions of

his confinement under the laws of the United States. He does not,

however, have the right to insult or malign its Courts while

accessing them as a litigant.




                                     6
    Case 5:20-cv-00158-DCB-MTP Document 52 Filed 09/15/21 Page 7 of 7



    Accordingly,

    IT IS HEREBY ORDERED that Magistrate Judge Parker’s Report

and Recommendation [ECF No. 49] is ADOPTED as the findings and

conclusions of this Court. This action is hereby DISMISSED with

prejudice.

    IT IS FURTHER ORDERED that Plaintiff’s objections [ECF No.50]

are OVERRULED.

    A Final Judgment shall be entered of even date herewith

pursuant to Rule 58 of the Federal Rules of Civil Procedure.

    SO ORDERED AND ADJUDGED this 15th day of September, 2021.

                                         /s/ David C. Bramlette______
                                               DAVID C. BRAMLETTE III
                                         UNITED STATES DISTRICT JUDGE




                                   7
